DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on August 17, 2022. Claims 1, 4, and 10 have been amended. Claims 8 and 9 have been cancelled. Claim 15 has been added.

Response to Arguments
Applicant’s arguments with respect to claim 15 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15, each recites the new limitation "when the hanging element comprises the hanging hook, the hanging seat comprises the hanging sleeve ". However, in the beginning of each of the claims recites the hanging element and the hanging seat respectively comprise a hanging sleeve and a hanging hook. As a result, the new limitation is in contradiction to the earlier limitation. So the Examiner cannot properly construe the scope of the claim. Therefore, Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Furthermore, the new limitation "when the hanging element comprises the hanging sleeve, the hanging seat comprises the hanging hook" is a redundant limitation as in lines 4-5. 
Claims 2-7 and 10-14 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2018/0339300 A1).
With regard to claim 15, Lin discloses a hanging structure (11), comprising: a hanging element, and a hanging seat (20), wherein: opposite sides of the hanging element and the hanging seat respectively comprise a hanging sleeve (114)  and a hanging hook (20) configured to define a detachable hanging connection (Fig. 6), the hanging sleeve (114) comprises a receiving cavity (Fig. 3), a lower portion of the receiving cavity comprises an opening surface (Fig. 3), a first side of the receiving cavity facing the hanging hook (20) comprises a baffle board (see Figure below), a lower end surface of the baffle board comprises an opening extending toward an upper end surface of the baffle board (Fig. 3), the hanging hook (20) comprises a first portion (see figure below) configured to be disposed in the receiving cavity (Fig. 4) and a second portion (see figure below) configured to be disposed in the opening (Fig. 4), the second portion is disposed on a side of the first portion away from the hanging sleeve (111), a side of the second portion away from the first portion is further connected to a third portion (see figure below of the hanging hook, at least a portion of the second portion extends inward with respect to the first portion (see figure below, tapered surface) and the third portion to define a recess between the first portion and the third portion (see figure below), a second side of the receiving cavity (see figure below) away from the baffle board is disposed with a positioning pin (31), and the first portion is disposed with a positioning hole (recess) configured to cooperate with the positioning pin (Fig. 4), when the hanging element comprises the hanging sleeve, the hanging seat comprises the hanging hook, and when the hanging element comprises the hanging hook, the hanging seat comprises the hanging sleeve (Fig. 4).


    PNG
    media_image1.png
    747
    948
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scheffer et al. (US 2016/0236223 A1) also discloses a hanging structure comprising a hanging sleeve and a hanging hook.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752